Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-18 are pending. Applicant's election with traverse of claims 1014 and 18 in the reply filed on August 30, 2022 is acknowledged.  The traversal is on the ground(s) that once the method is searched the product will not be an undue burden  This is not found persuasive because the fabrics and garment of claims 15-17 are product by process and if the examiner finds a similar fabric or garment, the burden shifts to applicant to demonstrate the process materially affects the invention. Therefore similar color change fabrics and garments can be discovered using enzymatic bleaching, stonewashing with pumice and do not need the claimed lasers or oxidizing agents. Claims 15-17 are withdrawn from consideration due to an nonelected invention. The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5,7-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano (EP 1,486,607) in view of Bell (US 2019/0129603).
Nakano teaches producing indigo dyed denim jeans (garment) with a vintage appearance by treating with a nitrogen based oxidizing agent and heating (paragraph 0007,0010). Nakano teaches the indigo dyed  fabric is cellulose based such as cotton (paragraph 0012) and the oxidizing agent is a nitrate and/or nitrite salt or peroxide (paragraph 0015-0017) applied at 15g/L to 200 g/L and penetrating agents such as nonionic surfactants (wetting agents; paragraph 0024). After applying the nitrogen based oxidizing agent the cloth is dried at 60-120°C for 1-10 minutes (paragraph 0028). The fabric is then heated at 100-220∆C for 0.5-2 min and can be singed  (paragraph 0039) and stonewashed (paragraph 0043). The examples teach 3g/L penetrating agent (nonionic surfactant, wetting agent, paragraph 0045). No acid catalysts are required.
	Nakano does not teach laser treatments.
	Bell teaches that laser treatment of indigo dyed denim jeans is a way to custom design denim jeans by a consumer and this method can singe or burn a wear pattern into the jeans to produced a worn look (paragraph 0019,0079,0087). Bell teaches the dpi of the laser can be 20,25,30,40,20 and the frequency is 5kHz  (paragraph 0086). Bell teaches adjusting the laser frequency, period, pulse width can control the degree of which the laser abrades the fabric (paragraph 0065).
It would have been obvious to one of ordinary skill in the  art at the time the invention was made to modify the methods of Nakano by using the claimed laser treatments at the claimed dpi and frequency as Bell teaches these add worn or color changing effects to indigo dyed cotton denim and Nakano invites the inclusion of singeing treatments to the same indigo dyed cotton denim after oxidizing treatment for producing similar worn or color changing vintage effects. Using a known method of singeing fabrics in the methods of Nakano is obvious as Nakano invites this step to further apply color changes to the nitrate faded denim. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano (EP 1,486,607) in view of Bell (US 2019/0129603) and further in view of Schimper (US 2018/0291553).
Nakano and Bell are relied upon as set forth above.
Nakano and Bell do not teach hydrated nitrates.
Schimper teaches in making vintage appearance indigo dyed cotton denim hydrated nitrates are functionally equivalent to nitrates for producing oxidizing effects (paragraph 0103).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Nakano and Bell by incorporating hydrated nitrates into the oxidizing composition as Schimper teaches they are functionally equivalent to non-hydrated nitrates in producing oxidizing effects on indigo dyed denim to fade the color. Adding the hydrated nitrates in addition to or as a substitution for the non-hydrated nitrates of Nakano is obvious as these agents equivalently fade the indigo dye by oxidizing the color and produce similar worn, vintage effects.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573. The examiner can normally be reached Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINA S KHAN/Primary Examiner, Art Unit 1761